 


109 HR 4806 IH: Military Toy Replica Act
U.S. House of Representatives
2006-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4806 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2006 
Mr. Andrews introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To prohibit defense contractors from requiring licenses or fees for use of military likenesses and designations. 
 
 
1.Short titleThis Act may be cited as the Military Toy Replica Act.  
2.Prohibition on defense contractors requiring licenses or fees for use of military likenesses and designationsThe Secretary of Defense shall require that any contract entered into or renewed by the Department of Defense include a provision prohibiting the contractor from requiring toy and hobby manufacturers, distributors, or merchants to obtain licenses from or pay fees to the contractor for the use of military likenesses or designations on items provided under the contract. 
 
